Citation Nr: 1822698	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO. 16-33 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable disability rating for bilateral hearing loss.

2. Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

3. Entitlement to an initial compensable disability rating for residuals of nasal fracture prior to September 26, 2013, and in excess of 10 percent thereafter.

4. Entitlement to service connection for headaches.

5. Entitlement to service connection for a left hand disability (laceration).

6. Entitlement to service connection for a bilateral heel disability.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a June 2014 rating decision, the RO granted an increased 10 percent disability rating for the Veteran's residuals of nasal fracture disability, September 26, 2013. As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased rating, his claim has remained on appeal. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The issues of entitlement to a disability rating in excess of 10 percent for residuals of nasal fracture since April 9, 2013, and entitlement to service connection for (1) a headaches disability; (2) a left hand disability; and (3) bilateral heel disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. VA audiometric testing in May 2011 revealed a 49 decibel puretone threshold average in the right ear and 55 decibel puretone threshold average in the left ear. Speech discrimination was measured at 92 percent in the right ear and 88 percent in the left ear.

2. VA audiometric testing in April 2015 revealed a 50 decibel puretone threshold average in the right ear and 49 decibel puretone threshold average in the left ear. Speech discrimination was measured at 91 percent in the right ear and 91 percent in the left ear.

3. The Veteran is in receipt of the maximum schedular disability rating for his tinnitus; the disability picture is not so unique as to be outside of what is contemplated by the schedular rating.

4. Since April 9, 2013, the Veteran's residuals of nasal fracture, the evidence supports a finding of complete obstruction of the nasal passage on one side or at least 50 percent obstruction of the nasal passage on both sides. 

5. Prior to April 9, 2013, the Veteran's residuals of nasal fracture was not manifested by 50 percent obstruction of the nasal passage on both sides, or complete obstruction of the nasal passage on one side.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable disability rating for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100 (2017).

2. The criteria for an initial disability rating in excess of 10 percent for tinnitus have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.87, Diagnostic Code 6260 (2017).

3. The criteria for an increased 10 percent disability rating, but no higher, for residuals of nasal fracture have been met since April 9, 2013. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6502 (2017).

4. The criteria for an initial compensable disability rating for residuals of nasal fracture have not been met prior to April 9, 2013. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6502 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Increased Ratings, Generally

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2017). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. 

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C. § 7104(a) (2012). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Bilateral Hearing Loss

Hearing loss is evaluated under 38 C.F.R. § 4.85, DC 6100 using a mechanical formula. Disability ratings for service-connected hearing loss range from noncompensable to 100 percent and are determined by inserting numbers, which are assigned based on the results of audiometric evaluations, into Table VI in DC 6100. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). The Rating Schedule establishes eleven Roman numeral auditory acuity levels that range from Level I (essentially normal hearing acuity) to Level XI (profound deafness). Id. The level of auditory acuity is based on the average puretone threshold (derived from the results of puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz) and organic impairment of hearing acuity (measured by controlled speech discrimination test; Maryland CNC). See 38 C.F.R. § 4.85, Table VI. The columns in Table VI represent nine categories of decibel loss as measured by puretone threshold averages. The rows in Table VI represent nine categories of organic impairment of hearing acuity as measured by speech discrimination tests. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the column that represents the relevant puretone threshold average with the row that represents the relevant speech discrimination test result. Id. 

Exceptional patterns of hearing impairment are provided for in 38 C.F.R. § 4.86 (2017). When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86(a). 

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the row that corresponds to the numeric designation for the ear with better hearing acuity (as determined by Table VI) and the column that corresponds to the numeric designation level for the ear with the poorer hearing acuity (as determined by Table VI). For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent. See id.

The Veteran contends that an increased disability rating for bilateral hearing loss is warranted because his hearing disability is more severe than the assigned initial noncompensable rating.

In May 2011 the Veteran underwent a VA audiological examination, which showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
35
65
80
49
LEFT
25
40
70
85
55

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.

As noted above, Table VI in 38 C.F.R. § 4.85 combines the puretone average and the speech recognition scores to produce a numeric designation for each ear, which is inserted into Table VII in 38 C.F.R. § 4.85 to determine the correct disability level. The right ear had a puretone average of 49 decibels and a speech recognition score of 92 percent. It received a designation of I under Table VI. See 38 C.F.R. § 4.85, Table VI. Because the left ear had a puretone average of 55 decibels and a speech recognition score of 88 percent, it received a designation of II under Table VI. Table VIa will not be taken into consideration for either ear because the puretone threshold in decibels are not above 55 decibels for each of the frequencies 1000, 2000, 3000, and 4000 Hertz. See 38 C.F.R. § 4.86(a). The intersection of row I for the better ear and column II for the poorer ear on Table VII established that under the May 2011 VA examination the Veteran's hearing loss is entitled to a zero percent or a noncompensable disability rating. See 38 C.F.R. § 4.85, DC 6100.

The May 2011 VA examiner indicated that the Veteran's bilateral hearing loss disability's effect on occupation or on usual daily activities is difficulty hearing conversational speech and understanding, especially in the presence of background noise; and needing increased volume to hear speech and repetition to understand.

In April 2015, the Veteran underwent a VA audiological examination which showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
45
65
65
50
LEFT
20
40
70
65
49

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 91 percent in the right ear and 81 percent in the left ear.

The puretone numbers for both ears at 1000, 2000, 3000, and 4000 Hertz are each not above 55 decibels, therefore Table VI will be used for each the right and left ear and not Table VIa. See 38 C.F.R. § 4.86(a). The right ear had a puretone average of 50 decibels and a speech recognition score of 91 percent; therefore, it received a designation of II under Table VI. See 38 C.F.R. § 4.85. Because the left ear had a puretone average of 49 decibels and a speech recognition score of 81 percent, it received a designation of III under Table VI. See id. The intersection of II for the better ear and column III for the poorer ear on Table VII established that under the April 2015VA examination, the Veteran's hearing loss is entitled to a zero percent or a noncompensable disability rating. See id.

In the April 2015 VA examination report, the examiner noted that the Veteran reported overall functional impairment of keeping communication short and to the point to avoid listening trouble, having to ask for repetition, and trouble with keeping along with sentences.

The Veteran is competent to describe the effects of his hearing loss on his daily functioning, such as having difficulty understanding speech clearly and requiring others, for example, his wife, to repeat herself, and requiring increased volume to hear, as described including in a February 2011 statement from the Veteran's wife, and May 2011 and April 2015 VA examination reports. See Layno v. Brown, 6 Vet. App. 465, 469. The Veteran has been provided objective, controlled speech discrimination tests using the appropriate VA-approved Maryland CNC word list during each of his VA audiological examinations. The speech discrimination test specifically assesses word comprehension and assigns a speech recognition ability percentage. The disability ratings are derived by a mechanical application of the rating schedule which incorporates both the puretone threshold average and the speech recognition ability percentage. Lendenmann, 3 Vet. App. at 349. VA examinations that were provided to the Veteran all resulted in a noncompensable or zero percent disability rating. The Board has considered the functional impact of the Veteran's disability and the results of the audiological examinations of record. Mechanical application of the Rating Schedule to the audiometric findings does not establish entitlement to a compensable disability rating at any point of the appeal period.

The preponderance of the evidence is against the claim for a higher rating for bilateral hearing loss. The impairment associated with this disability is contemplated by the rating criteria, which consider the average impairment resulting from a service-connected disability. See 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Absent audiometric and speech discrimination scores showing that the Veteran's hearing loss disability meets the schedular criteria for an increased rating; his reported functional impairment does not warrant a higher rating than is already assigned. See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349. Thus, the benefit-of-the-doubt rule does not apply, and entitlement to an initial compensable disability rating for bilateral hearing loss is denied. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55 (1990). 

Tinnitus

The Veteran asserts that the initial disability rating should be higher than the assigned 10 percent for tinnitus.

Tinnitus is evaluated under 38 C.F.R. § 4.87, DC 6260, which provides a maximum 10 percent evaluation for recurrent tinnitus. Note (2) states that a single evaluation for recurrent tinnitus is to be assigned, whether tinnitus is present in one or both ears. Id. A higher evaluation for tinnitus is not available in the Schedule. The United States Court of Appeals for the Federal Circuit (Federal Circuit) affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral. Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). Citing United States Supreme Court precedent, the Federal Circuit explained, in Smith, that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations. Finding that there was a lack of evidence in the record suggesting that VA's interpretation of DC 6260 was plainly erroneous or inconsistent with regulations, the Federal Circuit concluded that the United States Court of Appeals for Veterans Claims had erred in not deferring to VA's interpretation.

The Veteran underwent VA audiological examinations in May 2011 and April 2015 and complained of recurrent/intermittent tinnitus which began in 1975 when stationed at Paris Island on the rifle range. The Veteran reported that his tinnitus had an overall functional impairment of communication not being clear and his focus being interrupted. 

The Board has reviewed the evidence of record and finds that an initial disability rating in excess of 10 percent for tinnitus is not warranted during the appeal. Specifically, the Veteran is already in receipt of the maximum schedular disability rating for this disability and his disability picture is not so unique as to be outside of what is contemplated by the schedular rating, namely, recurrent tinnitus manifested by sounds and ringing in his ears, which cause his reported functional impairment. Such symptoms are contemplated by the Diagnostic Code. As there is no legal basis upon which to award a higher schedular evaluation for tinnitus, or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

Residuals of Nasal Fracture

The Veteran asserts that the disability ratings assigned for his service-connected residuals of nasal fracture should be higher than the initially assigned noncompensable disability rating prior to September 26, 2013, and currently assigned 10 percent rating thereafter.

The Veteran's residuals of nasal fracture is currently evaluated under 38 C.F.R. § 4.97, DC 6502. This DC provides a compensable, 10 percent, rating for a traumatic deviated septum only when there is 50 percent obstruction on both sides of the nasal passage or when one side is completely obstructed. Although the rating schedule does not provide a zero percent evaluation for DC 6502, a noncompensable, zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

The Board has considered the medical evidence and the lay evidence of record in evaluating the Veteran's disability rating for the periods on appeal. In a February 2010 statement, the Veteran's wife stated that the Veteran's breathing, predominately during sleep, is very stressed due to what she believes to be an obstructed nasal passage that caused the Veteran to awake several times per night. She reported "incessant snoring and difficulties breathing" which caused the Veteran to "jolt awake" which awaken her. In an October 2012 statement, the Veteran stated that his nasal passage had been giving him trouble with breathing for a long time since 1977. In a February 2013 statement, the Veteran asserted that due to his nasal fracture he had to constantly try to clear his nasal passage.

Prior to April 9, 2013, the Veteran was not shown to have 50 percent obstruction on both sides of the nasal passage or one side that was completely obstructed to warrant a compensable rating. The Veteran was afforded a VA examination in May 2011. The examiner opined that the Veteran's residual deviated septum and disposition was more likely than not related to the in-service domestic altercation while "fighting wife." Upon a physical examination of the nose, deviated septum on the right was revealed but there was no nasal obstruction, loss of part of the nose, loss of part of the ala, a scar, obvious disfigurement, or nasal polyps.

While the Veteran and his wife have reported that the Veteran had an obstructive nasal passage, the first medical records that indicate an obstruction of at least 50 percent of both nasal passages or complete obstruction on one side is an April 9, 2013 VA record, an ENT consultation. A 10 percent, the highest available schedular rating under DC 6502 is warranted from this point. The record shows that the Veteran had a deviated nasal pyramid with some nasal obstruction that did not bother the Veteran tremendously. Specifically, the medical professional noted that the nasal pyramid deviated to the right with septum deviated to the left almost complete obscuring nasal airway. 

Affording the Veteran the benefit of the doubt, an increased 10 percent rating under DC 6502 effective April 9, 2013 is warranted, as complete obstruction of the one side of the nasal passage is shown by the treatment record. However, the preponderance of the evidence is against a finding that the Veteran had shown the same symptomatology, 50 percent obstruction on both sides of the nasal passage or one side completely obstructed, prior to April 9, 2013, as there are no medical records in support of such assertions; to this extent the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.38 U.S.C. § 5107(b); 38 C.F.R. § 3.102, Gilbert, 1 Vet. App. at 49.


ORDER

An initial compensable disability rating for bilateral hearing loss is denied.

An initial disability rating in excess of 10 percent for tinnitus is denied.

An increased 10 percent disability rating for residuals of nasal fracture is granted effective April 9, 2013, subject to the laws and regulations governing the award of monetary benefits. 

An initial compensable disability rating for residuals of nasal fracture prior to April 9, 2013 is denied.


REMAND

Increased Rating for Residuals of Nasal Fracture

Although the Board has granted an increased initial 10 percent disability rating for residuals of nasal fracture effective April 9, 2013, a review of the record discloses further development is needed with respect to the Veteran's claim of an increased rating in excess of 10 percent for residuals of nasal fracture after April 9, 2013. In a September 2013 statement, the Veteran stated that he had been told that his sinus problems have worsened as a result of his nose fracture. The May 2015 VA examiner indicated that the Veteran has chronic sinusitis, however did not indicate whether or not it was caused by, aggravated by, or otherwise related to the service connected residuals of nasal fracture. The May 2011 VA examiner opined residual deviated septum and disposition was more likely than not related to the in-service domestic altercation. An opinion in regard to whether the Veteran's symptomology from chronic sinusitis are caused by, aggravated by or otherwise related to the service-connected residuals of nasal fracture / deviated septum was not provided by the April 2015 examiner. Therefore, in evaluating the current severity of the Veteran's residuals of nasal fracture for the appeal period after April 9, 2013, the Board finds that an addendum opinion in regard to chronic sinusitis is necessary.

Service Connection Claims

In a March 2013 statement, the Veteran contended that evidence from VA doctors and the Social Security Administration (SSA) doctors would provide necessary facts regarding his injuries. In the same statement, the Veteran wrote that he recently had to go on Social Security Disability because he was not able to perform at work; including standing and walking. The Veteran stated that he was dealing with one problem at a time with his feet being the worst of his concerns but also reported left hand pain that kept him from sleeping and worsening and more frequent headaches. After a review of the claims file, there is no indication in that VA attempted to obtain the SSA records and such records have not been associated with the claims file. The omission of potentially relevant records, particularly those in the possession of another Federal government agency, necessitates that the claim must be returned for additional development. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A (2012) when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments). Thus, an effort must be made to locate and associated any relevant SSA records with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's SSA records, to include the most recent disability determination for disability benefits and the records upon which the determination was based. All SSA records should be associated with the record. If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159 (e) (2017).

2. Ask the Veteran to identify any outstanding private treatment records that he wishes VA to obtain, and advise him that he may submit any additional evidence or information she might have to support her claims, to include lay statements. After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified, and associate them with the claims file. Any negative responses should be in writing and should be associated with the claims file.

In addition, obtain any outstanding VA treatment records and associate them with the claims file.

3. Return the Veteran's claims file to the May 2015 VA examiner who provided the examination for sinusitis, rhinitis, and other conditions of the nose, throat, larynx and pharynx; or to a qualified medical professional if the examiner is unavailable, to provide an addendum opinion. If the examiner finds that an examination is necessary, then schedule an examination. If an examination is scheduled, any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be performed. The rationale for all opinions expressed must be provided. 

   The examiner's attention is drawn to the following:

* Of record is the May 2011 VA examination report addressing the residuals of the Veteran's broken nose. See VBMS entry with document type entitled "Medical Records: VA Examination," received 05/09/2011.

* Of record is the May 2015 examination report addressing the residuals of the Veteran's broken nose. See Legacy Content Manager Documents entry with document type entitled "C&P Exam," received 05/09/2014.

* An October 2014 VA medical record reflects that the Veteran openly admitted that he had sustained at least two to three nasal fractures following military service. See VBMS entry with document type entitled "CAPRI," received 10/22/2014, on p. 1.

Based on examination results (if applicable) and a review of the record the examiner is asked to answer the following question:

Whether the Veteran's chronic sinusitis and associated symptoms, are at least as likely as not (50 percent or greater likelihood) caused by, aggravated by, or otherwise related to the Veteran's deviated septum (service connected as residuals of nasal fracture) due to the in-service domestic altercation.

4. After all available evidence has been associated with the record; the AOJ should review the evidence and determine if further development is warranted. The AOJ should take any additional development as deemed necessary.

5. After all development has been completed, the AOJ should readjudicate the claims. If any benefit sought is denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


